DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the RCE filed 20 January 2021 wherein applicant submits arguments and claims 1-3, 5-6, 8-9, 11-12, 14 and 17-25 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-9, 11-12, 14 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward;” and “if it is determined that the player should be 
The limitations of “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps is a process that, under its broadest reasonable interpretation, covers rules and instruction of implementing a game. That is, other than reciting “a game controller,” nothing in the claim elements precludes the steps from practically being performed by generic computer components of following a program (instructions and/or rules) to implement play of the game. If the claim limitations, under its broadest reasonable interpretation, covers rules and instruction of implementing a game but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps. The processor in the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added elements of a display, memory, input mechanism, and computer readable medium are considered to be extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. In regards the at least one payout mechanism, as evidence by the prior art submitted, McMain et al. (US Pub. No. 2007/0024002) in paragraph 32; Daniel et al. (US Pub. No. 2006/0189381) in paragraph 131; Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; and Kadlic (US 5,816,915) in col. 3, lines 35-59, all disclose that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well As further evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 43 and Vancura (US Pub. No. 2010/0029381) both disclose conventional and/or well-known payout devices (output mechanisms) such as ticket dispense, bill dispenser, coin dispenser etc. or any suitable payout device to dispense a players winning outcome in different ways. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (game controller) to perform the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize”  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 2-3, 5-6, 8-9, 11-12, 14, 17-19 and 21-24 each recite a further step of the abstract game method that when taken as a whole fails to contribute significantly more because 

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
Applicant contends that the claims do not fall within Certain Methods of Organizing Human Activity, instead relate to an improved gaming machine.
The examiner respectfully disagrees. As noted above, the limitations of “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary 
Applicant contends that payout mechanisms are not well-known or conventional generic computer components and provides an improved gaming machine where the probabilities of winning a monetary and non-monetary prize have an inverse relationship.
The examiner respectfully disagrees. As noted above, as further evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 43 and Vancura (US Pub. No. 2010/0029381) both disclose conventional and/or well-known payout devices (output mechanisms) such as ticket dispense, bill dispenser, coin dispenser etc. or any suitable payout device to dispense a players winning outcome in different ways. Conventional computers have printers connected to them to print out information. As noted in applicant disclosure on paragraph 71, mechanism 225 may alternatively or additionally include a ticket dispenser for issuing a ticket dispensed by a printer which the user can redeem for cash, a note dispenser, a near field communications transmitter or means to enable remote credit transfer. Other suitable payout mechanisms, such as fund transfers to the player's electronically recordable identification card or smart card, may be implemented in accordance with described embodiments. Thus the claims do not include additional elements that are sufficient to amount to functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims does not amount to significantly more than the abstract idea itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715